          Case 4:19-cv-01745-WIA Document 16 Filed 01/21/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 WILLIAM J. CARMODY,                   )   CIVIL ACTION NO. 4:19-CV-1745
               Plaintiff               )
                                       )
        v.                             )
                                       )   (ARBUCKLE, M.J.)
 ANDREW SAUL,                          )
                    Defendant          )
                                     ORDER

        In accordance with the accompanying Memorandum, it is hereby ORDERED

that:

        (1)   The final decision of the Commissioner is AFFIRMED.

        (2)   Final judgment is entered in favor of Andrew Saul, Commissioner of
              the Social Security Administration.

        (3)   The Clerk of Court is DIRECTED to CLOSE this case.



Date: January 21, 2021                      BY THE COURT

                                            s/William I. Arbuckle
                                            William I. Arbuckle
                                            U.S. Magistrate Judge




                                      Page 1 of 1
